Exhibit 10.4

 

MONSTER WORLDWIDE, INC.

 

RESTRICTED STOCK UNIT AGREEMENT

 

This RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made, effective as of
[                    ], 200[   ] (the “Grant Date”), by and between MONSTER
WORLDWIDE, INC., a Delaware corporation (hereinafter called the “Company”), and
[                                            ] (hereinafter called the
“Participant”).

 

W I T N E S S E T H:

 

WHEREAS, the Committee desires to award to the Participant pursuant to the
Company’s 2008 Equity Incentive Plan (the “Plan”) a grant of Restricted Stock
Units (referred to herein as “RSUs”) upon the terms and conditions set forth in
this Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 


1.             GRANT OF RSUS.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND THE PLAN, THE COMMITTEE HEREBY GRANTS TO THE PARTICIPANT
[          ] RSUS AS OF THE DATE OF THIS AGREEMENT (THE “GRANT DATE”). THE RSUS
SHALL VEST AND PAYMENT IN RESPECT OF SUCH RSUS SHALL BE MADE, IF AT ALL, IN
ACCORDANCE WITH SECTION 2 HEREOF.


 


2.             VESTING.


 

(A)           THE RSUS GRANTED TO THE PARTICIPANT SHALL VEST AND PAYMENT IN
RESPECT OF SUCH NUMBER OF RSUS SHALL BE MADE AS TO THE PERCENTAGE OF THE RSUS
INDICATED ON THE DATES SPECIFIED BELOW (EACH A “RSU VESTING DATE”), PROVIDED
THAT THE PARTICIPANT HAS REMAINED IN THE CONTINUOUS EMPLOYMENT OF THE COMPANY OR
ANY OF ITS AFFILIATES FROM THE GRANT DATE THROUGH AND INCLUDING EACH APPLICABLE
RSU VESTING DATE [AND FURTHER PROVIDED THAT THE PERFORMANCE CONDITIONS ON
ATTACHED SCHEDULE A HAVE BEEN SATISFIED PRIOR TO THE FIRST RSU VESTING DATE.  IF
THE PERFORMANCE CONDITIONS ON SCHEDULE A HAVE NOT BEEN SATISFIED PRIOR TO THE
FIRST RSU VESTING DATE, ALL OF THE RSUS GRANTED PURSUANT TO THIS AGREEMENT SHALL
TERMINATE AND BE FORFEITED AS OF THE FIRST RSU VESTING DATE]:

 

Date

 

Incremental Percentage
of Award Being Vested

 

First Anniversary of Grant Date

 

—

%

Second Anniversary of Grant Date

 

—

%

Third Anniversary of Grant Date

 

—

%

Fourth Anniversary of Grant Date

 

—

%

 

Any fractional RSUs resulting from the strict application of the incremental
percentages set forth above will be disregarded and the actual number of RSUs
becoming vested on any specific RSU Vesting Date will cover only the full number
of RSUs determined by applying the relevant incremental percentage.

 

(B)           IN THE EVENT THAT DURING THE PERIOD OF THE PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY OR ONE OF ITS AFFILIATES AFTER THE GRANT DATE:

 

1

--------------------------------------------------------------------------------


 

(I)                     THE PARTICIPANT DIES, OR

 

(II)                    THE PARTICIPANT INCURS A DISABILITY,

 

(SUCH EVENTS ARE COLLECTIVELY REFERRED TO AS “ACCELERATION EVENTS”), THEN ALL
OUTSTANDING UNVESTED RSUS SHALL IMMEDIATELY VEST AS OF THE DATE OF THE
APPLICABLE ACCELERATION EVENT, SUBJECT TO SECTION 2(D) BELOW.

 

(C)           IN THE EVENT THAT DURING THE PERIOD OF THE PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY OR ONE OF ITS AFFILIATES AFTER THE GRANT DATE A
CHANGE IN CONTROL SHALL OCCUR, THEN ALL OUTSTANDING UNVESTED RSUS THAT HAVE NOT
BEEN FORFEITED PRIOR TO THE DATE OF SUCH CHANGE IN CONTROL SHALL VEST ON THE
DATE OF SUCH CHANGE IN CONTROL.  IN THE EVENT THAT THE CHANGE IN CONTROL OCCURS
ON A DATE PRIOR TO THE DATE THAT A PARTICIPANT IS DETERMINED TO BE DISABLED FOR
PURPOSES OF THE PLAN AND THIS AGREEMENT, BUT THE COMMITTEE, IN ITS SOLE
DETERMINATION EXPECTS THE PARTICIPANT TO BE DISABLED AT THE END OF THE 9-MONTH
PERIOD REFERRED TO IN SECTION 4(A) OF THIS AGREEMENT, THEN ALL OF THE UNVESTED
RSUS OF SUCH PARTICIPANT, TO THE EXTENT NOT PREVIOUSLY FORFEITED, SHALL VEST
UPON THE DATE OF THE CHANGE IN CONTROL.

 

(D)           IN THE EVENT THAT ANY CALENDAR DATE ON WHICH VESTING IS
PURPORTEDLY SCHEDULED PURSUANT TO THE TERMS OF SECTIONS 2(A), 2(B) OR 2(C) ABOVE
IS NOT A BUSINESS DAY (AS DEFINED BELOW), THE VESTING SHALL AUTOMATICALLY BE
DELAYED UNTIL THE FIRST BUSINESS DAY FOLLOWING THAT CALENDAR DATE.  “BUSINESS
DAY” MEANS A DATE ON WHICH COMMERCIAL BANKS IN NEW YORK, NEW YORK ARE OPEN FOR
GENERAL BUSINESS.

 

(E)           AS A CONDITION TO THE RECEIPT OF THE RSUS, THE PARTICIPANT IS
REQUIRED TO OPEN AN ACCOUNT WITH THE THIRD PARTY ADMINISTERING THE COMPANY’S
EQUITY AWARDS PROGRAMS (CURRENTLY CHARLES SCHWAB) (THE “ADMINISTRATOR”). ON OR
AS SOON AS REASONABLY PRACTICABLE FOLLOWING THE APPLICABLE RSU VESTING DATE (BUT
IN NO EVENT LATER THAN THE END OF THE CALENDAR YEAR IN WHICH SUCH DATE OCCURS),
[SUBJECT TO THE APPLICABLE PERFORMANCE CONDITIONS ON SCHEDULE A HAVING BEEN
SATISFIED], THE COMPANY SHALL DELIVER TO THE PARTICIPANT’S ACCOUNT WITH THE
ADMINISTRATOR ONE SHARE OF COMMON STOCK WITH RESPECT TO EACH WHOLE RSU THAT
VESTS ON SUCH DATE, SUBJECT TO SECTIONS 3 AND 7 BELOW.  UPON SUCH DELIVERY, ALL
OBLIGATIONS OF THE COMPANY WITH RESPECT TO EACH SUCH RSU SHALL BE DEEMED
SATISFIED IN FULL.

 


3.             CERTAIN CHANGES; RIGHTS AS A STOCKHOLDER.  THE NUMBER AND CLASS
OF SHARES OF COMMON STOCK WHICH ARE DISTRIBUTABLE TO THE PARTICIPANT WITH
RESPECT TO ANY RSU COVERED BY THIS AGREEMENT SHALL BE ADJUSTED PROPORTIONATELY
OR AS OTHERWISE APPROPRIATE TO REFLECT ANY INCREASE OR DECREASE IN THE NUMBER OF
ISSUED SHARES OF COMMON STOCK RESULTING FROM A STOCK SPLIT, SPIN-OFF, SPLIT-OFF,
SPLIT-UP, RECAPITALIZATION, CAPITAL REORGANIZATION, RECLASSIFICATION OF SHARES
OF COMMON STOCK, MERGER OR CONSOLIDATION,  OR ANY LIKE CAPITAL ADJUSTMENT, OR
THE PAYMENT OF ANY STOCK DIVIDEND, AND/OR TO REFLECT A CHANGE IN THE CHARACTER
OR CLASS OF SHARES COVERED BY THE PLAN ARISING FROM A READJUSTMENT OR
RECAPITALIZATION OF THE COMPANY’S CAPITAL STOCK, IN EACH CASE AS DETERMINED BY
THE COMMITTEE.  THE PARTICIPANT SHALL NOT HAVE ANY RIGHTS TO CASH DIVIDENDS,
VOTING RIGHTS OR OTHER RIGHTS OF A STOCKHOLDER WITH RESPECT TO THE RSUS COVERED
BY THIS AGREEMENT UNTIL THE COMPANY DELIVERS COMMON STOCK TO THE PARTICIPANT’S
ACCOUNT IN ACCORDANCE WITH SECTION 2(E).


 


4.             DEFINITIONS.  CAPITALIZED TERMS NOT OTHERWISE DEFINED HEREIN
SHALL HAVE THE SAME MEANINGS AS IN THE PLAN.  THE FOLLOWING TERM SHALL HAVE THE
FOLLOWING MEANING:

 

2

--------------------------------------------------------------------------------


 

(A)           “DISABILITY” OR “DISABLED” MEANS, NOTWITHSTANDING ANY DEFINITION
IN THE PLAN, THAT, IN THE DETERMINATION OF THE COMMITTEE, THE PARTICIPANT IS
BOTH (I) UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY
MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO
RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS
THAN 12 MONTHS AND (II) (X) IN CASE THE PARTICIPANT IS ELIGIBLE FOR THE LONG
TERM DISABILITY PROGRAM OFFERED TO UNITED STATES-BASED EMPLOYEES BY THE COMPANY
OR ITS AFFILIATES, THE PARTICIPANT HAS ACTUALLY RECEIVED LONG TERM DISABILITY
BENEFITS FOR NO LESS THAN 9 MONTHS OR (Y) IN CASE THE PARTICIPANT IS NOT
ELIGIBLE FOR SUCH LONG TERM DISABILITY PROGRAM SOLELY BY VIRTUE OF NOT BEING
BASED IN THE UNITED STATES, THE PARTICIPANT WOULD HAVE BEEN ELIGIBLE TO RECEIVE
LONG TERM DISABILITY BENEFITS FOR NO LESS THAN 9 MONTHS BUT FOR THE PARTICIPANT
NOT BEING BASED IN THE UNITED STATES. FOR PURPOSES OF SECTION 2(B) ABOVE, IT IS
UNDERSTOOD THAT THE DISABILITY SHALL BE DEEMED TO BE INCURRED ON THE LAST DAY OF
THE 9-MONTH PERIOD CONTEMPLATED IN CLAUSE (II) OF THE IMMEDIATELY PRECEDING
SENTENCE. IN THE EVENT THE PARTICIPANT HAS MET THE CONDITION SET FORTH IN CLAUSE
(I) OF THE FIRST SENTENCE OF THIS DEFINITION BUT DOES NOT SATISFY THE CONDITION
SET FORTH IN CLAUSE (II) OF THIS DEFINITION SOLELY BY REASON OF THE
PARTICIPANT’S DEATH, THEN THE PROVISIONS OF SUCH CLAUSE (II) SHALL BE DEEMED TO
HAVE BEEN SATISFIED AND FOR PURPOSES OF SECTION 2(B) ABOVE THE DISABILITY SHALL
BE DEEMED TO BE INCURRED ON THE DATE OF SUCH DEATH.

 


5.             NO EMPLOYMENT RIGHTS; TERMINATION OF EMPLOYMENT.  NOTHING IN THIS
AGREEMENT SHALL GIVE THE PARTICIPANT ANY RIGHT TO CONTINUE IN THE EMPLOYMENT OF
THE COMPANY OR ANY AFFILIATE, OR TO INTERFERE IN ANY WAY WITH THE RIGHT OF THE
COMPANY OR ANY AFFILIATE TO TERMINATE THE EMPLOYMENT OF THE PARTICIPANT.  EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED IN SECTIONS 2(B) AND 2(C) HEREOF, RSUS THAT ARE
NOT VESTED AS OF THE DATE THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND ITS
AFFILIATES TERMINATES OR CEASES FOR ANY REASON OR NO REASON, WHETHER VOLUNTARY
OR INVOLUNTARY (INCLUDING, WITHOUT LIMITATION, TERMINATION OR CESSATION OF
EMPLOYMENT WITH OR WITHOUT CAUSE OR ARISING OUT OF OR IN CONNECTION WITH A
REDUCTION IN FORCE, SALE OR SHUTDOWN OF CERTAIN OPERATIONS, OR OTHERWISE), SHALL
IMMEDIATELY AND AUTOMATICALLY TERMINATE AND BE FORFEITED IN THEIR ENTIRETY,
PROVIDED, HOWEVER, THAT ONLY FOR PURPOSES OF THIS AGREEMENT THE PARTICIPANT’S
EMPLOYMENT SHALL NOT BE DEEMED TERMINATED SOLELY BY VIRTUE OF THE PARTICIPANT’S
VOLUNTARY CESSATION OF EMPLOYMENT IN CIRCUMSTANCES THAT THE COMMITTEE DETERMINES
ARE REASONABLY LIKELY TO RESULT IN A DISABILITY FOR SO LONG AS THE COMMITTEE
DETERMINES THAT THE PARTICIPANT CONTINUES TO SATISFY THE CONDITIONS THAT WOULD
ULTIMATELY LEAD TO THE COMMITTEE’S DETERMINATION THAT THE PARTICIPANT HAS
INCURRED A DISABILITY.


 


6.             PLAN PROVISIONS.  THE PROVISIONS OF THE PLAN SHALL GOVERN, AND IF
OR TO THE EXTENT THAT THERE ARE INCONSISTENCIES BETWEEN THOSE PROVISIONS AND THE
PROVISIONS HEREOF, THE PROVISIONS OF THE PLAN SHALL GOVERN. THE PARTICIPANT
ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN PRIOR TO THE EXECUTION OF THIS
AGREEMENT.


 


7.             WITHHOLDING. IN THE EVENT THAT PRIOR TO ANY APPLICABLE RSU
VESTING DATE HEREUNDER THE PARTICIPANT HAS NOT PROVIDED THE COMPANY WITH WRITTEN
NOTICE (WHICH MAY BE BY WRITTEN NOTICE OR BY AN ELECTION MADE VIA THE WEBSITE
OPERATED BY THE ADMINISTRATOR) (THE “PAYMENT NOTICE”) AT LEAST FIVE (5) BUSINESS
DAYS PRIOR TO THAT RSU VESTING DATE TO THE EFFECT THAT THE PARTICIPANT WILL
PROVIDE THE COMPANY PAYMENT OF THE AMOUNT, IF ANY, DEEMED NECESSARY BY THE
COMPANY IN ITS REASONABLE DISCRETION TO ENABLE THE COMPANY AND ITS AFFILIATES TO
SATISFY THE MINIMUM FEDERAL, FOREIGN OR OTHER TAX WITHHOLDING OR SIMILAR
OBLIGATIONS OF THE COMPANY AND ITS AFFILIATES WITH RESPECT TO THE SHARES OF
COMMON STOCK (AND/OR ANY OTHER ITEMS WHICH MAY BE DISTRIBUTABLE TO THE
PARTICIPANT ON THE RSU VESTING DATE PURSUANT TO SECTION 3 HEREOF), OR IN THE
EVENT THE PARTICIPANT PROVIDES THE PAYMENT NOTICE BUT DOES NOT DELIVER PAYMENT
OF THE

 

3

--------------------------------------------------------------------------------


 


APPROPRIATE AMOUNT TO THE COMPANY ON THE RSU VESTING DATE, THEN THE COMPANY
SHALL SATISFY THE MINIMUM FEDERAL, FOREIGN OR OTHER TAX WITHHOLDING OR SIMILAR
OBLIGATION OF THE COMPANY AND ITS AFFILIATES WITH RESPECT TO SUCH VESTING BY
WITHHOLDING THE NUMBER OF WHOLE SHARES OF COMMON STOCK ON AND VALUED AS OF THE
APPLICABLE RSU VESTING DATE (AND/OR OTHER ITEMS WHICH MAY BE DISTRIBUTABLE TO
THE PARTICIPANT ON THE RSU VESTING DATE PURSUANT TO SECTION 3 HEREOF) SUFFICIENT
TO SATISFY SUCH MINIMUM WITHHOLDING AND OTHER OBLIGATIONS.


 


8.             NOTICES. ALL NOTICES OR OTHER COMMUNICATIONS TO BE GIVEN OR
DELIVERED IN CONNECTION WITH THIS AGREEMENT SHALL BE EITHER IN ELECTRONIC FORMAT
OR IN WRITING AND SHALL BE DEEMED TO HAVE BEEN PROPERLY SERVED IF DELIVERED
ELECTRONICALLY, PERSONALLY, BY COURIER, OR BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED AND FIRST CLASS POSTAGE PREPAID, IN THE CASE OF NOTICES
TO THE COMPANY, TO THE ATTENTION OF DIRECTOR OF HUMAN RESOURCES, AT THE
COMPANY’S OFFICES AT 5 CLOCK TOWER PLACE, SUITE 500, MAYNARD, MA 01754 AND IN
THE CASE OF NOTICES TO THE PARTICIPANT, TO THE PARTICIPANT’S LAST KNOWN ADDRESS
(AS NOTED IN THE PARTICIPANT’S PERSONNEL FILE) OR SUCH OTHER ADDRESSES
(INCLUDING ANY ELECTRONIC EMAIL ADDRESSES) AS THE RECIPIENT PARTY HAS SPECIFIED
BY PRIOR WRITTEN NOTICE TO THE SENDING PARTY. ALL SUCH NOTICES AND
COMMUNICATIONS SHALL BE DEEMED RECEIVED UPON THE ACTUAL DELIVERY THEREOF IN
ACCORDANCE WITH THE FOREGOING.


 


9.             BINDING EFFECT; HEADINGS; STATUS.  THIS AGREEMENT SHALL BE
BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.  THE SUBJECT HEADINGS OF SECTIONS
ARE INCLUDED FOR THE PURPOSE OF CONVENIENCE ONLY AND SHALL NOT AFFECT THE
CONSTRUCTION OR INTERPRETATION OF ANY OF THE PROVISIONS OF THIS AGREEMENT.  THE
PARTICIPANT’S RIGHTS UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, RIGHTS
TO RSUS, SHALL AT ALL TIMES THAT SUCH RIGHTS EXIST REPRESENT A GENERAL
OBLIGATION OF THE COMPANY. THE PARTICIPANT SHALL BE A GENERAL CREDITOR OF THE
COMPANY WITH RESPECT THERETO AND SHALL NOT HAVE A SECURED OR PREFERRED POSITION
WITH RESPECT THERETO. NOTHING IN THIS AGREEMENT OR THE PLAN SHALL BE DEEMED TO
CREATE AN ESCROW, TRUST, CUSTODIAL ACCOUNT OR FIDUCIARY RELATIONSHIP OF ANY
KIND.


 


10.           NON-ASSIGNABILITY, ETC.  THE PARTICIPANT’S RIGHTS UNDER THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, RIGHTS TO RSUS, ARE NOT ASSIGNABLE OR
TRANSFERABLE EXCEPT UPON THE PARTICIPANT’S DEATH TO A BENEFICIARY DESIGNATED BY
THE PARTICIPANT IN A WRITTEN BENEFICIARY DESIGNATION FILED WITH THE COMPANY OR,
IF NO DULY DESIGNATED BENEFICIARY SHALL SURVIVE THE PARTICIPANT, PURSUANT TO THE
PARTICIPANT’S WILL AND/OR BY THE LAWS OF DESCENT AND DISTRIBUTION. ANY AND ALL
SUCH RIGHTS SHALL NOT BE SUBJECT TO ANTICIPATION, ALIENATION, SALE, TRANSFER,
ENCUMBRANCE EXCEPT AS OTHERWISE EXPRESSLY PERMITTED HEREIN.


 


11.           SECURITIES LAWS; INSIDER TRADING. THE COMMITTEE MAY FROM TIME TO
TIME IMPOSE ANY CONDITIONS ON THE RSUS AND SHARES OF COMMON STOCK AS IT DEEMS
NECESSARY OR ADVISABLE TO ENSURE THAT THE PLAN, THIS AGREEMENT AND THE ISSUANCE
AND RESALE OR ANY SECURITIES COMPLY WITH ALL APPLICABLE SECURITIES LAWS,
INCLUDING WITHOUT LIMITATION RULE 16B-3 UNDER THE EXCHANGE ACT AND THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). SUCH CONDITIONS MAY
INCLUDE, AMONG OTHER THINGS, THE REQUIREMENT THAT CERTIFICATES FOR SHARES OF
COMMON STOCK TO BE ISSUED TO THE PARTICIPANT HEREUNDER CONTAIN A RESTRICTIVE
LEGEND IN SUCH FORM AND SUBSTANCE AS MAY BE DETERMINED BY THE COMMITTEE. WITHOUT
LIMITING THE FOREGOING, IT IS UNDERSTOOD THAT AFFILIATES OF THE COMPANY MAY
RESELL COMMON STOCK ONLY PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT, PURSUANT TO RULE 144 UNDER THE SECURITIES ACT, OR PURSUANT
TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT. THE PARTICIPANT
UNDERSTANDS AND AGREES THAT ANY AND ALL TRANSACTIONS INVOLVING SHARES OF COMMON
STOCK OR OTHER SECURITIES OF THE COMPANY MUST COMPLY WITH APPLICABLE LAWS,
RULES, REGULATIONS AND POLICIES, INCLUDING BUT NOT LIMITED TO THE COMPANY’S
POLICY REGARDING INSIDER TRADING, WHICH POLICY, AMONG OTHER THINGS,

 

4

--------------------------------------------------------------------------------


 


PROHIBITS TRANSACTIONS INVOLVING SHARES OF COMMON STOCK OR OTHER SECURITIES OF
THE COMPANY BY INDIVIDUALS WHO HAVE MATERIAL NON-PUBLIC INFORMATION RELATING TO
THE COMPANY.


 


12.           MECHANICS; APPLICABLE LAW; ENTIRE AGREEMENT.  THIS AGREEMENT SHALL
BECOME VALID AND BINDING ON THE PARTIES, EFFECTIVE AS OF THE GRANT DATE, WHEN
ACCEPTED BY THE PARTICIPANT VIA THE WEBSITE OPERATED BY THE ADMINISTRATOR.  THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (OTHER THAN THE CONFLICT OF LAWS PROVISIONS THEREOF).  THIS
AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND CONTROLS AND SUPERSEDES ANY PRIOR UNDERSTANDINGS,
AGREEMENTS OR REPRESENTATIONS BY OR BETWEEN THE PARTIES, WRITTEN OR ORAL WITH
RESPECT TO ITS SUBJECT MATTER, INCLUDING BUT NOT LIMITED TO THE PROVISIONS OF
ANY AND ALL EMPLOYMENT AGREEMENTS AND OFFER LETTERS (SUCH AS TERMS PROVIDING FOR
ACCELERATION OR OTHER ENHANCEMENT TO RESTRICTED STOCK OR OTHER EQUITY INTERESTS
IN THE EVENT OF THE OCCURRENCE OF SPECIFIED EVENTS), EXCEPT AND ONLY TO THE
EXTENT OF ANY RIGHTS OF THE COMPANY OR ITS AFFILIATES RELATING TO SECTION 280G
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND MAY NOT BE MODIFIED EXCEPT
BY WRITTEN INSTRUMENT EXECUTED BY THE PARTIES.  THE PARTICIPANT HAS NOT RELIED
ON ANY REPRESENTATION NOT SET FORTH IN THIS AGREEMENT.


 


13.           AMENDMENT OR MODIFICATION; WAIVER.  THIS AGREEMENT MAY BE AMENDED,
MODIFIED, SUPERSEDED, CANCELED, RENEWED OR EXTENDED, AND THE TERMS OR COVENANTS
HEREOF MAY BE WAIVED, ONLY BY A WRITTEN INSTRUMENT EXECUTED ON BEHALF OF THE
COMPANY (AS AUTHORIZED BY THE COMMITTEE) AND THE PARTICIPANT; PROVIDED THAT THE
AGREEMENT MAY BE UNILATERALLY AMENDED BY THE COMPANY WITHOUT PARTICIPANT CONSENT
TO CONFORM THE AGREEMENT TO ANY CHANGES REQUIRED BY THE ADMINISTRATOR OR AS A
RESULT OF THE CHANGE OF ADMINISTRATOR.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE A

 

[PERFORMANCE CONDITIONS]

 

General:

 

All determinations by the Committee referred to in this Schedule A shall be
(i) made by the Committee in the form of a written certification, (ii) made in
the Committee’s sole and absolute discretion, (iii) to the extent applicable,
made in accordance with the requirements of Section 162(m) of the Internal
Revenue Code (and the regulations thereunder) and (iv) final and binding for all
purposes.

 

For purposes of clarity, it is understood and agreed that in the event the
Committee determines, in its sole and absolute discretion, that [the performance
conditions] were not attained, then no payment in respect of RSUs shall be made
and all RSUs granted pursuant to this Agreement shall terminate and be
forfeited.  In the event the Committee, in its sole and absolute discretion,
determines that [the performance conditions] were attained, then the terms and
conditions of this Agreement, including but not limited to the vesting terms,
shall be applicable; provided, however, that the foregoing terms are not
intended and shall not be construed or interpreted to give the Committee the
power to increase the number of shares or amount otherwise due under RSUs
granted to a “covered employee” within the meaning of Section 162(m)(3) of the
Internal Revenue Code.

 

As a condition to receiving the RSUs, the Participant agrees that the RSUs
granted pursuant to this Agreement may be reduced and that the Company may seek
recovery from the Participant in accordance with Section 11 of the 2008 Equity
Incentive Plan.

 

1

--------------------------------------------------------------------------------